



Aflac Incorporated 1st Quarter 2016 10-Q [afl-03311610q.htm]
EXHIBIT 10.15


NON-EMPLOYEE DIRECTOR
RESTRICTED STOCK AWARD AGREEMENT


AFLAC INCORPORATED
Columbus, Georgia 31999
(Hereinafter called “the Company”)




«name»




This restricted stock award agreement (the “Agreement”) is made this «date» day
of «monthyear», by and between Aflac Incorporated, a Georgia corporation, (the
“Company”), and «name», a resident of «citystate», (“Participant”).


A.
Award.     The Company hereby grants to Participant a restricted stock award of
«shares» shares (each, a “Share”) of Aflac Incorporated Common Stock, par value
$.10 per share, subject to the terms and conditions set forth herein and in the
2004 Aflac Incorporated Long-Term Incentive Plan (as Amended and Restated March
14, 2012) (the “Plan”).



B.
Restrictions on Transfer. Until the restriction on transfer of the Shares lapses
as provided in Paragraph D, below, or as otherwise provided in the Plan, no
transfer of the Shares or any of the Participant’s rights with respect to such
Shares, whether voluntary or involuntary, by operation of law or otherwise,
shall be permitted. Unless the Board of Directors determines otherwise, upon any
attempt to transfer a Share or any rights in respect of a Share before the lapse
of such restrictions, such Share, and all of the rights related thereto, shall
be immediately forfeited by the Participant and transferred to, and reacquired
by, the Company without consideration of any kind.



C.
Forfeiture. Upon the cessation of the Participant’s membership on the Board of
Directors for any reason (other than death, disability or retirement as provided
in paragraph D), any and all Shares as to which the restrictions on
transferability shall not have lapsed pursuant to Paragraph D, below, or as
otherwise provided in the Plan shall be immediately forfeited by the Participant
and transferred to, and reacquired by, the Company without consideration of any
kind.



D.
Vesting. Except to the extent otherwise provided under the Plan, the
restrictions on transferability set forth in Paragraph B, above, shall remain in
effect with respect to all of the Shares until, and shall lapse on, the earlier
of the first (1st) anniversary of the date of this Agreement or the cessation of
the Participant’s membership on the Board of Directors for reasons of death,
disability, retirement (i.e., the cessation of membership on the Board of
Directors either (1) after ten (10) years of service on the Board of Directors
or (2) as of the date of the first annual Shareholders’ meeting of the Company
on or after the date the Participant attains age 75, and is no longer eligible
to stand for reelection as per the By-laws of the Company).






--------------------------------------------------------------------------------





E.
Miscellaneous.



1.
No Additional Rights. Neither this Agreement nor any of the transactions
contemplated hereby shall affect any right of the Participant to continue as a
director of the Company or otherwise to provide services to the Company or any
of its Affiliates or any of the terms or conditions of any such service.



2.
Notices. All notices or other communications hereunder shall be in writing and
shall be deemed to have been duly given (a) when delivered personally, (b) upon
confirmation of receipt when such notice or other communication is sent by
facsimile or telex, (c) one day after timely delivery to an overnight delivery
courier, or (d) on the fifth day following the date of deposit in the United
States mail if sent first class, postage prepaid, by registered or certified
mail.



3.
Section 83(b) Election. The Participant acknowledges that it is the
Participant's sole responsibility and not the Company's responsibility to file
timely any election under Section 83(b) of the Internal Revenue Code of 1986, as
amended, even if the Participant requests the Company or its agents to make this
filing on the Participant's behalf. The Participant shall notify the Secretary
of the Company of any such election within ten (10) days of filing notice of the
election with the Internal Revenue Service.



4.
Failure to Enforce Not a Waiver. The failure of the Company to enforce at any
time any provision of this Agreement shall in no way be construed to be a waiver
of such provision or of any other provision hereof.



5.
Incorporation of Plan. The Plan is hereby incorporated by reference into this
Agreement and made a part hereof, and the Shares and this Agreement shall be
subject to all terms and conditions of the Plan.



6.
Amendments. The Board of Directors may amend the terms of this Agreement
prospectively or retroactively at any time, but no such amendment shall impair
the rights of the Participant hereunder without the Participant's consent.



7.
Survival of Terms. This Agreement shall apply to and bind the Participant and
the Company and their respective permitted assignees and transferees, heirs,
legatees, executors, administrators and legal successors.



8.
Rights as a Stockholder. Subject to the restrictions set forth in the Plan and
this Agreement, the Participant shall possess all incidents of ownership with
respect to the shares, including the right to vote such shares, provided that
all dividends with respect to such shares will be recorded as additional
Restricted Stock and held in book entry form until the restrictions on the
underlying shares shall have lapsed. Upon vesting of the underlying shares, as
described in Paragraph D above, and within thirty (30) days thereafter, the
additional Restricted Stock attributable to dividends on the underlying shares
shall be released (paid) to the Participant free of the restrictions described
in this Agreement.








--------------------------------------------------------------------------------





9.
Authority of the Board. The Board of Directors shall have full authority to
interpret and construe the terms of the Plan and this Agreement. The
determination of the Board of Directors as to any such matter of interpretation
or construction shall be final, binding and conclusive.



10.
Representations. The Participant hereby acknowledges that the Participant has
reviewed with the Participant's own tax advisors the Federal, state, local and
foreign tax consequences of the transactions contemplated by this Agreement. The
Participant is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents. The Participant understands
that the Participant (and not the Company) shall be responsible for any tax
liability that may arise as a result of the transactions contemplated by this
Agreement.



11.
Acceptance. The Participant hereby acknowledges receipt of a copy of the Plan
and this Agreement and that the Participant has read and understands the terms
and provisions thereof, and accepts the Shares subject to all the terms and
conditions of the Plan and this Agreement. The Participant hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Board of Directors upon any questions arising under this Agreement.



12.
Authorization. The Participant hereby authorizes and directs the Secretary of
the Company, or such other person designated by the Company, to take such steps
as may be necessary to carry out any of the transactions contemplated by this
Agreement, including without limitation the transfer of the Shares to the
Company upon their forfeiture by the Participant.



13.
Certain Defined Terms. Capitalized terms used but not defined herein shall have
the meaning ascribed to them in the Plan.



14.
Interpretation. Headings to provisions of this Agreement are intended for
convenience of reference only and shall have no effect on the interpretation of
this Agreement.



15.
Severability. If any provision of this Agreement is held to be invalid or
unenforceable, the other provisions of this Agreement shall not be affected but
shall be applied as if the invalid or unenforceable provision had not been
included in this Agreement.



16.
Applicable Law. This Agreement shall be governed by, and construed in accordance
with, the laws of the State of Georgia, except to the extent that federal law is
controlling.










--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company and Participant have executed this Agreement on
the date set forth in the first paragraph.


AFLAC INCORPORATED
By:    DANIEL P. AMOS
Title:     Chairman and Chief Executive Officer


Acknowledgment:


The Participant acknowledges by his or her signature on the attached Notice of
Grant of Award and Award Agreement that the Participant has received a copy of
the 2004 Aflac Incorporated Long-Term Incentive Plan Prospectus (as Amended and
Restated March 14, 2012) has read the same, and is familiar with its provisions
and understands and agrees that they, as well as the terms stated herein and
upon the attached notice, are part of this Agreement.



